department of the treasury internal_revenue_service washington d c government entities division uniform issue list jan et vk t attn chuich kk eee eeeeeeeeeeseseceeeeeceneeeeeseeereeeesvseeenaas chuich looe eee ee eeeneeereceeeeceeeeeeeeeereneeeeesssnanens corporation a ccccccseeeeseseesessseseceeceeeecseeseeeeseass corporation b oo cecccccccceeeccccccsnssesssseseeeeeeeeeeseees corporation c cccccecececeeseeeceeceeeeeeeessaueesseaeaaeees health system d ccccccsssscecsssecceessnesceeseeeeseaes health system e ccccccccceccececeeeeseseeasenepessaeaeas health system f cc cceeeeeeeceeseeeeseenseseeseeeen sees health system g ooo ceeeeeeccccceeceeeeceeeeceeeeeeeseeenans state m ec eceeeeeeeeseereeseeseceeeeeeeeeeeessesneneaes region na ee eeeesessseeteessstcessecessssesseeeeeecceseeeeeerees rregion o ee ce cecccccccecceececeteceeeececeneeseusesecsessesesaaasenees dear this is in response to a letter dated date as supplemented by correspondence dated date and date in which your authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your request corporation b is a nonprofit public benefit corporation organized under the laws of state m and is an organization described in code sec_501 and exempt from tax under sec_501 a 501_c_3_organization corporation b was established in and incorporated in provided for the incorporation of religious and educational associations in corporation b’s articles of incorporation were amended to reflect the addition of church lasasponsor in_ corporation a was incorporated as a state m nonprofit corporation which became the sole member of corporation b corporation a is also a 501_c_3_organization by members of church k pursuant to a state m law which article of both corporation a’s and corporation b’s current articles of incorporation provide that each corporation shall be conducted under the auspices of region n and region o of church k and church l respectively corporation a has no members and corporation b’s sole member is corporation a however corporation a does not have any voting rights with respect to electing members to corporation b’s board_of directors or amending corporation b’s articles of incorporation or bylaws corporation b’s articles of incorporation provide that on dissolution the assets shall be distributed to corporation a article ill of corporation b’s bylaws provides that the number and composition of corporation b ’s board_of directors are set forth in corporation b’s articles of incorporation under article sec_5 and of the articles of incorporation corporation b’s board_of directors consists of members including two church k and two church l representatives church appointed directors the remaining directors elected directors are selected from nominees approved by a nominating committee nominating committee the nominating committee consists of eight members four church appointed directors and four elected directors selected by the chairman of the board_of directors however a candidate is only approved as a director if all four church appointed directors and two other members of the nominating committee vote in favor of the candidate the board_of directors may reject the nominating committee’s slate of elected directors by a two-thirds vote in which case the nominating committee will present another slate article eleven of corporation a’s articles of incorporation also provides that the board_of directors may recommend their amendment by a two-thirds vote and any amendment must be approved by church k and church l these provisions are mirrored in corporation a’s bylaws and articles of - incorporation corporation b’s bylaws provide for a committee that is comprised of seven members two of whom are church appointed the committee’s purpose is i to ensure that the church k and church l character and values of corporation b remain intact ii to _ ensure that corporation b’s pastoral and chaplaincy programs are maintained and iii to monitor the adherence of corporation b to the ethical and religious directives of church k and church l in corporation b health system d and health system e formed health system g health system g was an affiliate of health system f after the formation of health system g corporation a and health system g were both members of corporation b the employees of health system g and its member hospitals participated in three retirement plans maintained by health system f corporation b separated from health system g and that portion of each effective plan attributable to the employees of corporation b was spun off as three separate plans plans x y and z prior to the separation all three plans were church plans as described under code sec_414 after the separation corporation a became the sole member of corporation b and corporation b and health system d are co-equal members of corporation c_corporation c is a nonprofit 501_c_3_organization incorporated under the laws of state m all eligible employees of corporation b and corporation c now prior to the separation corporation c’s employees participated in the three plans of health system f participate in plans x and y corporation c’s employees represent percent of all employees participating in plan x and percent of the employees participating in plan y the eligible employees of corporation b also participate in plan z the employees of corporation c do not participate in plan z we assume for purposes of this ruling_request that corporation c’s employees are not church employees plan x is intended to be a qualified_plan under sec_401 and plan y is intended to be a qualified_plan under sec_401 a by virtue of sec_401 plan z is intended to be a tax sheltered annuity plan described under sec_403 are administered by the same administrative committee the committee corporation b appoints the members of the committee and the committee’s principal function or purpose is the administration of the plans plans x y and z based on the above facts and representations you request the following rulings that plans x y and z are church plans within the meaning of code sec_414 and have been so since their inception the participation of corporation c’s employees does not prevent plans x and y from qualifying as church plans under sec_414 and plans x y and z are exempt from the minimum_funding requirements under sec_412 notwithstanding the participation of corporation c’s employees to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to an excise_tax under sec_4971 if ‘under sec_412 a church_plan described in sec_414 however is excepted it does not comply with minimum_funding standards to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified_plan for purposes of sec_401 if such plan meets the participation vesting and funding requirements of the code as in effect on date under sec_412 non-electing church plans are not required to satisfy the minimum_funding requirements imposed by sec_412 sec_412 also does not apply to b plans or profit-sharing_plans code sec_414 generally defines a church_plan as a plan established and maintained to the extent provided in paragraph b for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are individuals who are either church or deemed church employees code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_414 in this case corporation b is a 501_c_3_organization and is governed by its board_of directors corporation b’s board_of directors is comprised of four church appointed directors and elected directors who are appointed by a nominating committee which includes the church appointed directors in order to become a board candidate all four church appointed directors on the nominating committee must approve the candidate and vote in favor of the nomination corporation b’s articles of incorporation provide that the corporation shall be conducted under the auspices of regions n and o of church k and church l respectively corporation b has one member corporation a directors the provisions of corporation a’s articles of incorporation that relate to its board_of directors and nominating committee mirror those of corporation b corporation a is also a 501_c_3_organization and is governed by its board_of corporation b’s bylaws provide for adherence to the religious directives and faith of churches k and l thus corporation b shares common religious bonds and connections with churches k and l and is associated with churches k and l under the church_plan rules accordingly because the employees of corporation b are employed by an organization that is exempt from tax under code sec_501 and associated with or controlled by a church_or_convention_or_association_of_churches ie churches k and l these employees are deemed to be church k and church l employees under sec_414 conversely churches k and l are considered to be the employer of the employees of corporation b under sec_414 because corporation b’s employees and their beneficiaries are substantially all’ of plan x’s and plan y’s participants the participation of corporation c’s employees does not adversely affect plan x’s or plan y’s status as a church_plan in addition plans x y and z are administered by a committee designated by corporation b the plan_sponsor the principal purpose or function of the committee is the administration or funding of plans x y and z thus the committee is associated with or controlled by a church or a convention or association of churches accordingly we rule that with respect to ruling_request number plan x plan y and plan z constitute church plans described under code sec_414 and have been so since their inception on date we also conclude that with respect to ruling_request number the participation of corporation c’s employees does not prevent plans x and y from qualifying as church plans under sec_414 we conclude with respect to ruling_request number that plans x y and z are exempt from the minimum_funding requirements under sec_412 notwithstanding the participation of corporation c’s employees in plans x and y this letter expresses no opinion as to whether plans x and y satisfy the requirements for qualification under code sec_401 or whether plan z satisfies the requirements under sec_403 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the employee_plans area manager central mountain area this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative pursuant to a power_of_attorney on file with this office should you have any questions or concerns please contact sincerely yours andrew e employee_plans technical group enclosures copy of deleted letter notice cc
